Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments, filed on 12/27/21, have been fully considered but are not found to be persuasive.  The 112(b) rejection has been withdrawn.  Applicants have incorporated the subject matter of claim 8 (now canceled) into independent claim 1.  Specifically, claim 1 now requires that the adhesive composition comprises an imidazole-based curing catalyst.  Applicants argue that the prior art rejections which rely on Enomoto et al. (US 2012/0101191) and Ohkoshi et al. (US 2015/0250052) fail to teach or suggest this limitation.  Applicants argue that Enomoto et al. and Ohkoshi et al. do not exemplify the use of an imidazole-based curing catalyst and teach many different curing catalysts in their respective specifications.  Applicants argue that because of this, one having ordinary skill in the art would not have employed an imidazole-based curing catalyst.  This argument is not found to be persuasive.  A prior art teaching may be relied upon for all that it teaches, including non-preferred/non-exemplified embodiments.  Both Enomoto et al. and Ohkoshi et al. explicitly teach that imidazole-based curing catalysts may be employed.  Applicants further argue that the use of imidazole-based curing catalysts, yields unexpected and superior results, particularly over the phosphorus-based accelerators employed by Enomoto et al. and Ohkoshi et al.  Applicants present two working examples and two comparative examples which all employ the curing catalyst 2-ethyl-4-methylimidazole.  Since only one imidazole catalyst is employed, Applicants have not shown criticality regarding “an imidazole-based catalyst”, which covers many more imidazole catalyst species than 2-ethyl-4-methylimidazole.  Additionally, the two working examples employ a specific phenoxy resin (thermoplastic resin) and specific epoxy and phenolic resins (thermosetting resins), and to treated silica fillers.  The instant claims are drawn to any thermosetting resins, any thermoplastic resins, and any inorganic filler.  Additionally, no amount limitations of any of these ingredients are provided.  Any allegation of unexpected results must be commensurate in scope with the claimed invention.  
Applicants further argue that the use of imidazole-based catalysts has the superior effect of suppressing the cured layer of the inorganic filler from escaping.  However, it appears that the working examples show inorganic filler that has escaped (as evidenced by the black depressions 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2012/0101191) as evidenced by a technical data sheet for silane coupling agents by Shin Etsu.
2/g, respectively as evidenced on pages 10 and 11 of the Shin Etsu catalog.  Therefore, the curable adhesive compositions exemplified by Enomoto et al. are comprised of a thermosetting resin, a thermoplastic resin, and an inorganic filler which is surface treated with a surface treatment agent which satisfies Applicants claimed minimum coverage area limitations.
While the working examples employ tetra(n-butyl)phosphonium tetraphenylborate as a curing catalyst/curing accelerator, Enomoto et al. explicitly teaches that the curing accelerators include imidazoles, tertiary amines, and the exemplified quaternary phosphonium compounds (paragraph 0043).  As such, one having ordinary skill in the art would have found it obvious to employ any one of the curing accelerators taught by Enomoto et al., including imidazole-based curing accelerators, since such curing accelerators are explicitly taught by Enomoto et al. as being suitable, thereby satisfying claim 8.
Last, while Enomoto et al. does not explicitly teach Applicants claimed intended use limitation of claim 1, Enomoto et al. explicitly teaches sealing a semiconductor chip using a curable adhesive layer comprising Applicants claimed ingredients.  As such, it would be expected that the sealing sheet taught by Enomoto et al. would be capable of being used for the same intended use as recited in Applicants claim preamble.
Claim 2: The exemplified surface treatment agent of Enomoto et al. is an epoxysilane, thereby satisfying claim 2.

Claim 6: Example 1 and comparative example 1 of Enomoto et al. teach a curable adhesive composition used to prepare a sealing sheet.  The amount of silica employed in these two compositions falls within Applicants claimed range of 30-90 mass%.  For example 1, the silica concentration is calculated to be 39 mass% (80/204) and the silica concentration in comparative example 1 is calculated to be 49 mass% (100/204).
Claim 9: While Enomoto et al. does not explicitly teach Applicants physical properties after the specific treating steps recited in claim 9, Enomoto et al. satisfies all of the limitations of Applicants claimed adhesive composition and subsequent curable adhesive sheet.  A chemical composition and its properties are inseparable.  
Claims 13-15: Enomoto et al. teaches applying the resin varnish compositions of example 1-6 and comparative examples 1-3 onto a separator film (release sheet) made of polyethylene terephthalate (PET) having a thickness of 25-30 microns, thereby satisfying the limitations of claims 13-15.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2012/0101191) as evidenced by a technical data sheet for silane coupling agents by Shin Etsu, further evidenced by Dilao et al. (US Pat. 9,011,629), as applied to claim 1.
Enomoto et al. employs Admatechs silica SE-2050 which has an average particle size of 0.5 microns.  While Enomoto et al. does not teach a maximum particle size for this filler, Dilao et al. teaches that Admatechs silica SE-2050 has an average particle size of 0.5 microns, and the largest particle size is 3 microns (18:41-43), which satisfies the limitations of claim 5.

Claims 1-7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (US 2015/0250052) as evidenced by a technical data sheet for silane coupling agents by Shin Etsu.
Claim 1: Ohkoshi et al. teaches a method for producing a printed wiring board comprising an insulating layer which is prepared by laminating onto an internal layer substrate an adhesive sheet which includes a support and a resin composition layer in contact with the 2/g, which is inherently less than 550 m2/g.  The resin varnish prepared in step (2) of example 1 is then applied to the release layer of the support prepared in step (1) of example 1 and cured.  
While the working examples employ tetra(n-butyl)phosphonium tetraphenylborate as a curing catalyst/curing accelerator, Ohkoshi et al. explicitly teaches that the curing accelerators include imidazole-based, amine-based, phosphorus-based, and guanidine-based compounds (paragraphs 0122-0126).  As such, one having ordinary skill in the art would have found it obvious to employ any one of the curing accelerators taught by Ohkoshi et al., including imidazole-based curing accelerators, thereby satisfying claim 8, since such curing accelerators are explicitly taught as being suitable curing accelerators.  Since Ohkoshi et al. renders obvious to one having ordinary skill in the art the preparation of an adhesive composition and a sealing sheet which satisfies all of the Applicants claimed limitations, the sealing sheet taught by Ohkoshi et al. would be capable of being employed in Applicants claimed intended use limitation, namely, that the sealing sheet is “used for sealing of a semiconductor ship embedded in a substrate or a semiconductor chip on a pressure sensitive adhesive sheet in a method of manufacturing a semiconductor device, the method comprising a treatment step using an alkaline solution”.
Claim 2: While example 1 of Ohkoshi et al. employs an aminosilane surface treating agent, the employment of at least an epoxysilane surface treatment agent would have been obvious to one having ordinary skill in the art given the overall teachings of Ohkoshi et al.  Specifically, in paragraph 0090, Ohkoshi et al. explicitly teaches that the inorganic is preferably treated with one or more kinds of surface treatment agents such as aminosilane, epoxysilane, 2/g as evidenced by a technical data sheet from Shin Etsu.
Claim 3: The exemplified inorganic filler in example 1 of Ohkoshi et al. is silica, thereby satisfying claim 3.
Claims 4, 5 and 7: The exemplified inorganic filler in example 1 of Ohkoshi et al. is a spherical (claim 7) silica having an average particle diameter of 0.5 microns, thereby satisfying claim 4.  Applicants specification teaches that the maximum particle diameter of SO-C2 is 2 microns.  Ohkoshi et al. and Applicants specification both exemplify the same commercially available silica.  As such, the SO-C2 as taught by both Ohkoshi et al. and Applicants specification would satisfy Applicants maximum particle diameter limitations of claim 5.
Claim 6: The exemplified amount of silica employed in example 1 of Ohkoshi et al. is 69.4% as explicitly taught at the end of paragraph 0228, which falls within the 30-90 mass% range, thereby satisfying claim 6. 
Claim 9: While Ohkoshi et al. does not explicitly teach Applicants physical properties after the specific treating steps recited in claim 9, Ohkoshi et al. satisfies all of the limitations of Applicants claimed adhesive composition and subsequent curable adhesive sheet.  It would therefore be expected that the sealing sheet taught by Ohkoshi et al. would behave in the same manner when subjected to the steps recited in claim 9.  A chemical composition and its properties are inseparable.
Claims 13 and 15: The resin varnish exemplified by Ohkoshi et al. is applied to the support prepared in example 1.  The support is a PET film with an alkyd-resin based release layer having a thickness of 38 microns (paragraph 0227).  This support satisfies the limitation of claim 13 that the sealing sheet comprises a release sheet formed on a first side of the adhesive layer and wherein the release sheet is a plastic film.  Additionally, the thickness of the release sheet is 38 microns, which falls within the 20-250 micron range of claim 15.
Claim 14: While Ohkoshi et al. exemplifies an alkyd resin release layer, other release materials are taught by Ohkoshi et al. including a polyolefin resin as taught in paragraph 0080.  The selection of any one of the release layer materials taught in paragraph 0080, including a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766